PER CURIAM.
We reverse and remand with directions that the appellant be afforded an evidentia-ry hearing within thirty (30) days hereof to determine whether the appellant’s confinement for civil contempt will accomplish its coercive purpose. See Morgan v. Foretich, 564 A.2d 1 (D.C.App.1989). Upon conclusion of the hearing the trial court shall enter a written order that shall contain findings of fact and conclusions of law that may be subject to further review upon the appeal of either party.
DOWNEY and ANSTEAD JJ., concur.
LETTS, J., dissents without opinion.